Case: 22-40075         Document: 00516580457             Page: 1      Date Filed: 12/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 16, 2022
                                         No. 22-40075
                                                                                  Lyle W. Cayce
                                                                                       Clerk
   Ted Dahl,

                                                                     Plaintiff—Appellant,

                                             versus

   Village of Surfside Beach, Texas,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 3:20-CV-201


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Ted Dahl (“Dahl”) challenges the dismissal of his
   claims for inverse condemnation and a declaratory judgment against
   Defendant-Appellee Village of Surfside Beach, Texas (“Surfside”). Dahl
   contends that the district court erred in dismissing his complaint for lack of
   ripeness. For the reasons explained below, we AFFIRM the district court’s
   dismissal.



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40075      Document: 00516580457          Page: 2    Date Filed: 12/16/2022




                                    No. 22-40075


                                          I
          In March 2020, Ted Dahl applied for a permit to build a single-family
   home at 1739 Bluewater Highway (the “Property”) in Surfside. Surfside’s
   Dune Protection and Beach Access Plan (“Plan”) requires a Beachfront
   Construction Certificate for properties (1) adjacent to or landward of the
   public beach but south of the Bluewater Highway; or (2) within 1,000 feet
   landward of the mean high tide line (“MHT”), whichever is greater. Dahl’s
   survey of his land determined that the Property is within 1,000 feet of the
   MHT. A second Surfside ordinance requires properties on the northern side
   of the Bluewater Highway to obtain a jurisdictional determination, also
   referred to as a wetlands-delineation report, from a qualified geologist or
   biologist to determine whether the property sits on any federally protected
   wetlands. The Property is on the northern side of the Bluewater Highway.
          Dahl submitted his application for a building permit to Surfside’s
   building official, Kay Huffman (“Huffman”). On March 23, 2020, Huffman
   emailed Dahl to acknowledge the receipt of his application and to notify him
   that his application was incomplete. Huffman listed eleven deficiencies that
   needed to be rectified for Dahl’s application to be complete. These
   deficiencies included: the lot size, the quantity of sand intended to be brought
   into the lot, engineering drawings with the home address indicated, the
   original application for the on-site sewage facility, color photos for
   submission to the Texas General Land Office for review, and the wetlands-
   delineation report. Accordingly, Dahl did not receive a building permit for
   the Property. Surfside’s building code authorizes the Surfside Town Council
   to hear appeals of decisions made by Surfside’s building official. Dahl did not
   file any appeal with the Town Council.
          Instead, Dahl filed suit in the 239th Judicial District Court of Brazoria
   County, Texas, seeking declaratory relief. Dahl argued that Surfside’s




                                          2
Case: 22-40075      Document: 00516580457          Page: 3    Date Filed: 12/16/2022




                                    No. 22-40075


   requirement that property owners obtain a jurisdictional determination to
   assess whether their land sits on federal wetlands was preempted by federal
   legislation. Surfside removed the case to federal court in April 2020. Dahl
   amended his complaint to add an argument that an unwillingness to comply
   with Surfside’s building requirements would result in a denial of the
   necessary permit and deprivation of all economically viable use of the land.
   Dahl argues that this is an unconstitutional taking in violation of the Fifth
   Amendment.
          In September 2021, Surfside filed a motion to dismiss under Rules
   12(b)(1) and 12(b)(6), or in the alternative, a motion for summary judgment.
   In this motion, Surfside contended that the district court lacked subject
   matter jurisdiction because Dahl’s takings claim was not ripe. Surfside
   argued that Dahl’s failure to obtain any decision from Surfside’s building
   official meant that his takings claim was not ripe for judicial review. Surfside
   also argued that Dahl failed to pursue any other administrative remedies,
   specifically, by not filing an appeal with the Town Council. The district court
   agreed with Surfside, granted its 12(b)(1) motion, and dismissed both of
   Dahl’s claims for lack of subject matter jurisdiction. Accordingly, the district
   court did not address Surfside’s 12(b)(6) motion. On appeal, Dahl challenges
   the district court’s determination that his claims were not ripe for
   adjudication.
                                          II
          We review de novo a grant of a motion to dismiss, applying the same
   standards as the district court. LeClerc v. Webb, 419 F.3d 405, 413 (5th Cir.
   2005) (citing Bombardier Aerospace v. Ferrer, Poirot & Wansbrough, 354 F.3d
   348, 352 (5th Cir. 2003)). We may affirm on any ground supported by the
   record, including one not reached below. In re S. Recycling, L.L.C., 982 F.3d
   374, 382 (5th Cir. 2020) (citing Ballew v. Cont’l Airlines, Inc., 668 F.3d 777,




                                          3
Case: 22-40075      Document: 00516580457             Page: 4    Date Filed: 12/16/2022




                                      No. 22-40075


   781 (5th Cir. 2012)). A motion filed under Rule 12(b)(1) “allow[s] a party to
   challenge the subject matter jurisdiction of the district court to hear a case.”
   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Fed. R.
   Civ. P. 12(b)(1)). “The district court must dismiss [an] action if it finds that
   it lacks subject matter jurisdiction.” Randall D. Wolcott, M.D., P.A. v.
   Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing Fed. R. Civ. P. 12(h)(3)).
   “Ripeness is a question of law that implicates this court’s subject matter
   jurisdiction . . . .” Urb. Devs. LLC v. City of Jackson, 468 F.3d 281, 292 (5th
   Cir. 2006).
          The district court can dismiss for lack of subject matter jurisdiction
   based on any one of the following three bases: “(1) the complaint alone; (2)
   the complaint supplemented by undisputed facts evidenced in the record; or
   (3) the complaint supplemented by undisputed facts plus the court’s
   resolution of disputed facts.” Ballew, 668 F.3d at 781 (citing Ramming, 281
   F.3d at 161). The party asserting jurisdiction in opposition to a Rule 12(b)(1)
   motion bears the burden of proof, thus the plaintiff usually bears the burden
   of proving that jurisdiction exists. Id.
                                              III
          “Under the Declaratory Judgment Act, any federal court may declare
   the rights and other legal relations of any interested party seeking such
   declaration, whether or not further relief is or could be sought.” TOTAL Gas
   & Power N. Am., Inc. v. FERC, 859 F.3d 325, 332 (5th Cir. 2017) (citing 28
   U.S.C. § 2201(a)). “[A] declaratory judgment action, like any other action,
   must     be     ripe     in    order        to    be   justiciable.” Id.     (citing
   Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000)).       “If   the
   action is not ripe, the court must dismiss it.” Id. “[T]he ripeness doctrine
   seeks to separate matters that are premature for review because the injury is
   speculative and may never occur, from those cases that are appropriate for




                                              4
Case: 22-40075      Document: 00516580457           Page: 5    Date Filed: 12/16/2022




                                     No. 22-40075


   federal court action.” Roark & Hardee LP v. City of Austin, 522 F.3d 533, 544
   n.12 (5th Cir. 2008) (quoting Erwin Chemerinsky, Federal Jurisdiction § 2.4.1
   (5th ed. 2007)). We have provided the following standard for determining
   whether a dispute is ripe for adjudication:
          A court should dismiss a case for lack of ‘ripeness’ when the
          case is abstract or hypothetical. The key considerations are ‘the
          fitness of the issues for judicial decision and the hardship to the
          parties of withholding court consideration.’ A case is
          generally ripe if any remaining questions are purely legal ones;
          conversely, a case is not ripe if further factual development is
          required.
   New Orleans Public Service, Inc. v. Council of New Orleans, 833 F.2d 583 586-
   87 (5th Cir.1987) (citations omitted). For these reasons, a declaratory
   judgment cannot be based on a possible future factual situation that may
   never develop. Id. at 587-88; Texas v. United States, 523 U.S. 296, 300 (1998)
   (“A claim is not ripe for adjudication if it rests upon contingent future events
   that may not occur as anticipated, or indeed may not occur at all.”) (citation
   and internal quotation marks omitted).
          Dahl argues that ripeness is not a bar to justiciability when an issue
   centers on the meaning of a general rule, like the ordinance in this case. Dahl
   further argues that this matter is ripe for adjudication because all that must
   be determined is a question of law, and no further factual development is
   required. We disagree. Surfside never made any decision, let alone a final
   decision, regarding a building permit for the Property. Additionally, besides
   the missing wetlands-delineation report, Dahl’s application was deficient in
   ten other categories that he wholly fails to mention. Thus, Dahl’s contention
   that only a question of law remains is inaccurate and, the ripeness standard
   he puts forth is inapplicable.




                                          5
Case: 22-40075      Document: 00516580457          Page: 6   Date Filed: 12/16/2022




                                    No. 22-40075


          In an effort to explain away the lack of a final decision, Dahl argues
   that “the futility doctrine bars application of the exhaustion doctrine” in
   determining ripeness. But again, multiple avenues remain unexplored. First,
   we reiterate that there is no decision for the government to change because
   Surfside never rendered a decision. Second, had Surfside rendered a
   decision, Dahl could have appealed that decision to the Town Council. Dahl
   concedes that he did not appeal to the Town Council. However, he argues
   any appeal would have been futile because the Town Council could “only
   grant Dahl a building permit if it ignored the city ordinance.” This argument
   is premised on Rule 112.2 which states that the Council “shall have no
   authority to waive requirements of this code.” But Rule 112.2 also states that
   “[a]n application for appeal shall be based on a claim that the true intent of
   this code or the rules legally adopted thereunder have been incorrectly
   interpreted, the provisions of this code do not fully apply, or an equally good
   or better form of construction is proposed.” Dahl never presented the Town
   Council with his contention that the wetlands-delineation requirement is
   preempted by federal law, so it has not yet had an opportunity to interpret
   the requirement or determine if it fully applies to Dahl. Again, the Town
   Council has not yet had this opportunity because Dahl has not even secured
   an initial decision on his application. Thus, Dahl failed to exhaust his
   remedies.
          Since Surfside rendered no final decision and Dahl ignored relevant
   forms of relief, we AFFIRM the district court’s dismissal of Dahl’s
   declaratory judgment claim as unripe.
                                         IV
          It is unclear whether Dahl appeals the dismissal of his takings claim.
   We address the issue out of an abundance of caution, and the result is the
   same. “The Takings Clause of the Fifth Amendment, made applicable to the




                                         6
Case: 22-40075      Document: 00516580457          Page: 7    Date Filed: 12/16/2022




                                    No. 22-40075


   States through the Fourteenth Amendment, directs that private property
   shall not be taken for public use, without just compensation.” Urb. Devs.
   LLC, 468 F.3d at 292 (citing Chicago, B. & Q.R. Co. v. Chicago, 166 U.S. 226,
   234 (1897)) (quotation omitted). Recently, the Supreme Court held that if “a
   plaintiff alleges a regulatory taking in violation of the Fifth Amendment, a
   federal court should not consider the claim before the government has
   reached a final decision.” Pakdel v. City & Cnty. of San Francisco, California,
   141 S. Ct. 2226, 2228 (2021) (citing Suitum v. Tahoe Regional Planning Agency,
   520 U.S. 725, 737 (1997)) (quotation omitted). The Supreme Court further
   explained that for the government’s decision to be final, a plaintiff must show
   that “there [is] no question . . . about how the regulations at issue apply to
   the particular land in question.” Id. at 2230 (citing Suitum, 520 U.S. at 739)
   (quotation omitted). As discussed above, Dahl has not secured a final
   decision from Surfside on his application. Accordingly, we AFFIRM the
   district court’s dismissal of Dahl’s takings claim as unripe.
                                         V
          The judgment of the district court is AFFIRMED.




                                          7